COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-18-00264-CR


WILLIE EDWARD WILLIAMS                                                    APPELLANT

                                           V.

THE STATE OF TEXAS                                                               STATE


                                        ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1525362D

                                        ----------

                          MEMORANDUM OPINION1

                                        ----------

      Appellant Willie Edward Williams attempts to appeal his conviction for

injury to a child causing bodily injury. The trial court’s certification states that this

“is a plea-bargain case, and the defendant has NO right of appeal.” See Tex. R.

App. P. 25.2(a)(2). On July 11, 2018, we notified Williams that we would dismiss

this appeal pursuant to the trial court’s certification unless he or any party


      1
       See Tex. R. App. P. 47.4.
desiring to continue the appeal filed a response by July 23, 2018, showing

grounds for continuing the appeal.2 See Tex. R. App. P. 25.2(d), 44.3. We have

received no response. Therefore, in accordance with the trial court’s certification,

we dismiss this appeal.3 See Tex. R. App. P. 43.2(f).

                                                   PER CURIAM

PANEL: MEIER, GABRIEL, and KERR, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 16, 2018




      2
       We sent the same letter to Williams’s trial counsel.

      We take no action on the motion to withdraw filed by Williams’s trial
      3

counsel.


                                         2